DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 5 fails to further limit claim 1, from which it depends, as claim 1 contains the limitation “wherein the plurality of v-pits each have a thickness of 10 nm to 30 nm”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi” and Kim et al. (US 2015/0060762) hereinafter “Kim” and in further view of Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias” and Park et al. (US 2018/0261724) hereinafter “Park”.
Regarding claim 1, Fig. 6 of Yoon teaches a nitride semiconductor light-emitting element, comprising: an n-type cladding layer (Item 105) comprising n-type (Paragraph 0037) AlGaN (Paragraph 0036); and a multiple quantum well layer (Item 107; Paragraph 0040) comprising a barrier layer (Item 171) that comprises In.sub.aAl.sub.bGa.sub.(1-a-b)N (Paragraph 0040) and is located on the n-type cladding layer (Item 105) side.
Yoon does not teach where the nitride semiconductor light-emitting element further comprises a trigger layer that is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer, wherein the trigger layer directly contacts the multiple quantum well layer.
Fig. 1 of Hiroshi teaches a nitride semiconductor light emitting element, comprising: an n-type cladding layer (Item 8) comprising n-type AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0041); and a multiple quantum well layer (Item 14) comprising a barrier layer (Paragraph 0054-0055) that comprises AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0056); where the nitride semiconductor light-emitting element further comprises a trigger layer (Item 10; Paragraph 0046) that is located between the n-type cladding layer (Item 8) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a trigger layer that is located between the n-type cladding layer and the barrier layer of Yoon and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer wherein the trigger layer directly contacts (See Examiner’s note below) the multiple quantum well layer because the trigger layer is known to start the generation of v-pits (Hiroshi Paragraph 0050) and generated v-pits are known to relieve stress at the active layer thereby reducing and/or suppressing reverse leakage current (Kim Paragraph 0054).  
Yoon does not explicitly teach where the barrier layer comprises AlGaN.
	However, Hiroshi further teaches where the amount of Al and In in the barrier layer is a result effective variable (Paragraph 0056 where the band gap energy is increased or decreased based on the amount of In and/or Al). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon and Hiroshi does not explicitly teach where the plurality of V-pits start from dislocations in the n-type cladding layer nor formed in the n-type cladding layer.
Fig. 1 of Kim teaches, a nitride semiconductor light emitting element comprising an n-type cladding layer (Item 13), a v-pit trigger layer (Item 14) and a multiple quantum well layer (Item 15); where v-pits start from dislocations in an n-type cladding layer (Item 13) and are formed in the n-type cladding layer (Item 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the v-pits start from dislocations in the n-type cladding layer and formed in the n-type cladding layer because the dislocation may be started in an underlayer below the n-type cladding layer and extend into the cladding layer due to the lattice mismatch between the underlayer and the layer on which the underlayer is grown (Kim Paragraph 0052) and the dislocation converts to the pit as the trigger layer grows (Kim Paragraph 0055). 
Yoon does not teach where the plurality of V-pits each have a thickness of 10 nm to 30 nm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of v-pits each have a thickness of 10 nm to 30 nm because this yields an optoelectronic semiconductor device where injection of charge carriers into the active layer is particularly effective (Gomez-Iglesias Paragraph 0003)  and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thickness of the v-pits is a result effective variable (Park Paragraph 0029 where the size of the v-pits may be controlled through the control of growth conditions for the second n-type semiconductor layer and the size of the v-pits may be proportional to the thickness of the second n-type semiconductor layer). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to optimize the thickness of the v-pits such that the plurality of v-pits each have a thickness of 10 nm to 30 nm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: The Examiner notes that while Hiroshi teaches an intervening multiple layer structure between the multiple quantum well and the trigger layer, the benefit of a reduction of relieving stress of the active layer provided by the trigger layer is not dependent upon the multiple layer structure as is evidenced by Kim. Thus, when one having ordinary skill in the art includes the trigger layer of Hiroshi in the structure of Yoon one would place the trigger layer in between the multiple quantum well layer and the n-type cladding layer of Yoon and, as no other layers exist in the Yoon structure between the multiple quantum well layer and the n-type cladding layer, the added trigger layer would directly contact the multiple quantum well layer.    
Regarding claim 5, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias and Park as stated above.
Yoon does not teach where the plurality of v-pits each have a thickness of 10 nm to 30 nm.
Gomez-Iglesias teaches where the depth of a v-pit in a nitride semiconductor light emitting element active layer is at least 30 nm or more (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of v-pits each have a thickness of 10 nm to 30 nm because this yields an optoelectronic semiconductor device where injection of charge carriers into the active layer is particularly effective (Gomez-Iglesias Paragraph 0003)  and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to optimize the thickness of the v-pits such that the plurality of v-pits each have a thickness of 10 nm to 30 nm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias” and Park et al. (US 2018/0261724) hereinafter “Park” and in further view of Iguchi et al. (US 2017/0317235) hereinafter “Iguchi”.
Regarding claim 2, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias and Park teaches all of the elements of the claimed invention as stated above except where a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer.
9 to 5.0x1010 times the density of the dislocations in the n-type cladding layer (Paragraph 0061 where the Si concentration in the trigger layer is 3x1018 and Paragraph 0104 where the density of dislocations in the n-type cladding layer is 1.5x108 or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the Si concentration in the trigger layer be 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer because having a low density of dislocations in the n-type cladding layer prevents a reduction in light emission efficiency of the nitride semiconductor light emitting element (Iguchi Paragraph 0104). 
Regarding claim 6, Fig. 6 of Yoon teaches a method for manufacturing a nitride semiconductor light-emitting element, comprising: forming an n-type cladding layer (Item 105) comprising n-type (Paragraph 0037) AlGaN (Paragraph 0036) on a substrate (Item 101); and forming a multiple quantum well layer (Item 107; Paragraph 0040) comprising a barrier layer (Item 171) that comprises In.sub.aAl.sub.bGa.sub.(1-a-b)N (Paragraph 0040) and is located on the n-type cladding layer (Item 105) side.
Yoon does not teach forming a trigger layer to directly contact the multiple quantum well layer, which is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer.
Fig. 1 of Hiroshi teaches a nitride semiconductor light emitting element, comprising: an n-type cladding layer (Item 8) comprising n-type AlxGayInzN (0≤x≤1, 0≤y≤1, 0≤z≤1, x+y+z≠0) (Paragraph 0041); and a multiple quantum well layer (Item 14) comprising a barrier layer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a trigger layer directly contacting (See Examiner’s note below)  the multiple quantum well which is located between the n-type cladding layer and the barrier layer and comprises Si, wherein a plurality of V-pits ending in the multiple quantum well are formed in the multiple quantum well layer the multiple quantum well layer because the trigger layer is known to start the generation of v-pits (Hiroshi Paragraph 0050) and generated v-pits are known to relieve stress at the active layer thereby reducing and/or suppressing reverse leakage current (Kim Paragraph 0054).  
Yoon does not explicitly teach where the barrier layer comprises AlGaN.
	However, Hiroshi further teaches where the amount of Al and In in the barrier layer is a result effective variable (Paragraph 0056 where the band gap energy is increased or decreased based on the amount of In and/or Al). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of Al and In in the barrier layer of Hiroshi such that the barrier layer comprises AlGaN and a desired band gap energy for the barrier layer is yielded because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon and Hiroshi does not explicitly teach where the plurality of V-pits start from dislocations in the n-type cladding layer nor formed in the n-type cladding layer.
Fig. 1 of Kim teaches, a nitride semiconductor light emitting element comprising an n-type cladding layer (Item 13), a v-pit trigger layer (Item 14) and a multiple quantum well layer (Item 15); where v-pits start from dislocations in an n-type cladding layer (Item 13) and are formed in the n-type cladding layer (Item 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the v-pits start from dislocations in the n-type cladding layer and formed in the n-type cladding layer because the dislocation may be started in an underlayer below the n-type cladding layer and extend into the cladding layer due to the lattice mismatch between the underlayer and the layer on which the underlayer is grown (Kim Paragraph 0052) and the dislocation converts to the pit as the trigger layer grows (Kim Paragraph 0055). 

Gomez-Iglesias teaches where the depth of a v-pit in a nitride semiconductor light emitting element active layer is at least 30 nm or more (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of v-pits each have a thickness of 10 nm to 30 nm because this yields an optoelectronic semiconductor device where injection of charge carriers into the active layer is particularly effective (Gomez-Iglesias Paragraph 0003)  and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Further, the thickness of the v-pits is a result effective variable (Park Paragraph 0029 where the size of the v-pits may be controlled through the control of growth conditions for the second n-type semiconductor layer and the size of the v-pits may be proportional to the thickness of the second n-type semiconductor layer). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to optimize the thickness of the v-pits such that the plurality of v-pits each have a thickness of 10 nm to 30 nm because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The combination of Yoon, Hiroshi, Kim, Gomez-Iglesias and Park teaches all of the elements of the claimed invention as stated above except where a Si concentration in the trigger layer is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer.
Iguchi teaches a nitride semiconductor light emitting element comprising an n-type cladding layer (Item 8) and a Si doped trigger layer (Item 9); where a Si concentration in the trigger layer (Item 9) is 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer (Paragraph 0061 where the Si concentration in the trigger layer is 3x1018 and Paragraph 0104 where the density of dislocations in the n-type cladding layer is 1.5x108 or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the Si concentration in the trigger layer be 5.0x109 to 5.0x1010 times the density of the dislocations in the n-type cladding layer because having a low density of dislocations in the n-type cladding layer prevents a reduction in light emission efficiency of the nitride semiconductor light emitting element (Iguchi Paragraph 0104). 
Examiner’s Note: The Examiner notes that while Hiroshi teaches an intervening multiple layer structure between the multiple quantum well and the trigger layer, the benefit of a reduction of relieving stress of the active layer provided by the trigger layer is not dependent upon the multiple layer structure as is evidenced by Kim. Thus, when one having ordinary skill in the art forms the trigger layer of Hiroshi in the structure of Yoon one would place the trigger layer in between the multiple quantum well layer and the n-type cladding layer of Yoon and, as no other layers exist in the Yoon structure between the multiple quantum well layer and the n-.    
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias” and Park et al. (US 2018/0261724) hereinafter “Park” and in further view of Lehnhardt et al. (US 2020/0119228) hereinafter “Lehnhardt” .
Regarding claim 3, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias and Park teaches all of the elements of the claimed invention as states above.
Neither Yoon nor Hiroshi does not explicitly teach where the plurality of v-pits each have a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element.
	Lehnhardt teaches a nitride semiconductor light emitting element where v-pits are formed and where the v-pit has an inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element (Paragraph 0007).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of v-pits each having a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias”, Park et al. (US 2018/0261724) hereinafter “Park” and Lehnhardt et al. (US 2020/0119228) hereinafter “Lehnhardt” and in further view of Inoue (US 2017/0186912) hereinafter “Inoue”.
Regarding claim 4, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias, Park and Lehnhardt teaches all of the elements of the claimed invention as stated above.
Yoon does not teach where the plurality of v-pits each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element.
However, Lehnhardt teaches where the shape of the v-pit is an inverted cone (Paragraph 0007) and thus the v-pit having a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element (As a cone is known to have circular cross sectional shape). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plurality of v-pits to each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).

Inoue teaches where v-pits can have an upper width between 40 nm and 80 nm (Paragraphs 0091 and 0093).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the v-pit be not more than 100 nm because when a v-pit has a diameter of 80 nm or less, a decrease in emission efficiency due to the formation of the v-pit structure can be prevented (Inoue Paragraph 0093). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias”, Park et al. (US 2018/0261724) hereinafter “Park” and Iguchi et al. (US 2017/0317235) hereinafter “Iguchi” and in further view of Lehnhardt et al. (US 2020/0119228) hereinafter “Lehnhardt”.
Regarding claim 7, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias, Park and Iguchi teaches all of the elements of the claimed invention as states above.
Yoon does not explicitly teach where the plurality of v-pits each have a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of v-pits each having a substantially inverted cone shape that extends in the thickness direction of the nitride semiconductor light emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2011/0133155) hereinafter “Yoon” in view of Hiroshi et al. (JP 2017-045787A) (Previously identified and supplied with IDS dated 03/13/2020) hereinafter “Hiroshi”, Kim et al. (US 2015/0060762) hereinafter “Kim”, Gomez-Iglesias et al. (US 2018/0062029) hereinafter “Gomez-Iglesias”, Park et al. (US 2018/0261724) hereinafter “Park”, Iguchi et al. (US 2017/0317235) hereinafter “Iguchi” and Lehnhardt et al. (US 2020/0119228) hereinafter “Lehnhardt” and in further view of Inoue (US 2017/0186912) hereinafter “Inoue”.
Regarding claim 8, the combination of Yoon, Hiroshi, Kim, Gomez-Iglesias, Park, Iguchi and Lehnhardt teaches all of the elements of the claimed invention as stated above.
Yoon does not teach where the plurality of v-pits each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the plurality of v-pits to each have a circular shape in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element because that shape is known to hinder, in a targeted manner, injection of positively charged charge carriers into the active zone via the main surface so that an injection of positively charged charge carriers into the active zone via the facets is promoted (Lehnhardt Abstract).
Hiroshi does not teach where the v-pits have a diameter of not more than 100 nm in a cross section perpendicular to the thickness direction of the nitride semiconductor light-emitting element. 
Inoue teaches where v-pits can have an upper width between 40 nm and 80 nm (Paragraphs 0091 and 0093).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of the v-pit be not more than 100 nm because when a v-pit has a diameter of 80 nm or less, a decrease in emission efficiency due to the formation of the v-pit structure can be prevented (Inoue Paragraph 0093).
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.

A) The Applicant argues that the thickness range of the v-pits recited in claims 1 and 6 are outside of the range taught by Gomez-Iglesias
 Specifically, the Applicant supports their argument by pointing to the teaching in Gomez-Iglesias where the depth of the v-pits are at least 30 nm. While the Examiner agrees with the Applicant’s statement regarding what Gomez-Iglesias teaches, the Examiner is unclear how the thickness range of the v-pits recited in claims 1 and 6 are outside the range taught by Gomez-Iglesias. As the Examiner stated in the previous and current rejection, and the Applicant acknowledged in their remarks, Gomez-Iglesias teaches where the depth (thickness) of the v-pit is at least 30 nm. While at the very lower end of the range taught by Gomez-Iglesias, the range does include a thickness of 30 nm. This value overlaps with the claimed range recited in claims 1 and 6 of the present application “thickness of 10 nm to 30 nm”, as the claimed range also includes 30 nm. Therefore, the claimed range overlaps with the range taught by Gomez-Iglesias. As such, the motivation provided in the previous and current rejection, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))” is applicable and is maintained by the Examiner in the current rejection. The Applicant may overcome this particular motivation/teaching in Gomez-Iglesias by claiming that the thickness range is 10 nm or more and less than 30 nm.   
B) The Applicant argues that the thickness of the v-pits is unrelated to the injection of charge carriers into the active layer
the position of the injection regions, not the injection of charge carriers themselves. Paragraphs 0018, 0019 and 0022 of Gomez-Iglesias all explicitly state that the position and size of the injections are uncorrelated to the v-pit size/position. Nothing in Gomez-Iglesias suggests that the v-pits are uncorrelated to the injection of charge carriers in the active region. Instead, it is known in the art that “generated v-pits are known to relieve stress at the active layer thereby reducing and/or suppressing reverse leakage current” (Kim Paragraph 0054). As such, the teaching in Kim demonstrates that one having ordinary skill in the art recognizes that v-pits are known in the art to impact the stress at the active region which impacts the movement of charge carriers into the active layer. Therefore, while the motivation provided by MPEP 2144.05 based on overlapping ranges alone is sufficient to support a prima facie case of obviousness, the Examiner’s additional motivation of impacting the charge carrier movement in the active layer continues to be relevant and further supports a case of obviousness. As such, the motivation is maintained by the Examiner in the current rejection.          
C) The Applicant argues that the teachings in Park does not show that the thickness of the v-pit is a result effective variable 
Specifically, the Applicant argues that the size of the v-pit can be controlled and fails to teach or suggest choosing the specific range of the thickness of the v-pit being 10 nm to 30 nm. However, the Examiner does not find this argument persuasive as the basis for the optimization rejection is not based upon an anticipatory teaching (i.e. a specific range) but instead that there is a known correlation between the variable sought to be optimized and a certain condition or other variable. In the instant case the variable sought to be optimized is the thickness of the v-pit and the certain condition or other variable is the growth conditions of the semiconductor layer (Paragraph 0029 of Park where the growth conditions of the semiconductor layer are known to impact the thickness of the v-pits). As Park recognizes a correlation between the growth conditions of the semiconductor layer and the thickness of the v-pits the Examiner previously, and in the current rejection, identifies the thickness of the v-pit as a result effective variable and maintains the optimization motivation. 
The Applicant further argues that there is no suggestion in Gomez-Iglesias to control the thickness of the v-pits. However, an optimization motivation relying on a secondary reference to show that a variable is a result effective variable does not require that an additional reference recognizes optimizing or changing the variable. Therefore, the Examiner does not find this argument persuasive.
The Applicant lastly argues that if one having ordinary skill in the art modifies the Hiroshi reference with the teachings in Gomez-Iglesias and Park, the thickness of the v-pits would increase in accordance with the thickness of the v-pit generating layer. The Examiner disagrees. Paragraph 0029 of Park merely states that, as an example, the size of the v-pit may be proportional to the thickness. The Park reference merely states that thickness of the layer is one example of a variable that may impact size while the overall teaching in Park of “growth conditions of the semiconductor layer” include a whole myriad of conditions which may impact the v-pits. Therefore, the Examiner does not find the Applicant’s argument persuasive and continues to rely on the Park reference.
In conclusion, while the motivation provided by MPEP 2144.05 based on overlapping ranges, and/or the motivation of impacting injection of charge carriers provided by Gomez-Iglesias, alone or in combination, is sufficient to support a prima facie case of obviousness, the Examiner’s additional motivation of optimizing a result effective variable based on the teachings in Park continues to be relevant and further supports a case of obviousness. As such, the motivation is maintained by the Examiner in the current rejection.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Eric Ashbahian whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EKA/	

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891